EXHIBIT 10.2


SEPARATION AGREEMENT AND RELEASE
AND WAIVER OF CLAIMS
THIS AGREEMENT, made and entered into this 3rd day of  December, 2012, by and
between FIDELITY BANCORP, INC. (hereinafter referred to as “Fidelity”), FIDELITY
BANK, PaSB (hereinafter referred to as “Bank”), RICHARD G. SPENCER (hereinafter
referred to as “Employee”), and WESBANCO, INC., a West Virginia corporation
(hereinafter referred to as “WesBanco”).
WHEREAS, Fidelity, Bank, WesBanco and WesBanco Bank, Inc. have entered into an
Agreement and Plan of Merger dated July 19, 2012 (the “Merger Agreement”) which
provides for the merger of Bank with and into Wesbanco Bank, Inc. (the “Merger”)
and Employee is presently employed by Bank, and this Agreement will become
effective only upon consummation of the Merger, and
WHEREAS, Employee is serving as an executive officer of the Bank as of the date
hereof and is a party to an Amended and Restated Employment Agreement dated
December 19, 2008, modified by Addendum Number One dated December 19, 2010, and
Addendum Number Two dated December 19, 2011, (collectively the “Employment
Agreement”), which the Employee agrees will be triggered by the Merger and will
be terminated on December 3, 2012 upon payment by WesBanco of the change in
control benefits provided under Section 5(c)(ii)(A) and (B) thereof, which the
parties agree shall be in the amount of Four Hundred Sixty Thousand Eight
Hundred Twenty-one Dollars ($460,821.00), payable in a lump sum on December 3,
2012 (as defined in this Merger Agreement) (the “Change in Control Payment”) and
the other benefits herein provided, and
WHEREAS, it is anticipated that the Employee will also execute a Consulting
Agreement and a Non-Competition Agreement on December 3, 2012 and this Agreement
is expressly conditioned on the execution of such agreements by the parties
hereto.
WITNESSETH THAT:  In consideration of the mutual promises and undertakings
hereinafter set forth, the parties hereto agree as follows:
1.           Separation from Employment.  Employee agrees to voluntarily
separate from employment effective as of December 3, 2012.
Employee voluntarily terminates his employment pursuant to Section 5(c)(iii) of
the Employment Agreement occurring after a Change in Control (as such term is
defined in the Employment Agreement).  Pursuant to 5(c) of the Employment
Agreement, Employee asserts that good reason exists for the termination of the
Employment Agreement due to Good Reason as therein defined.
2.           Consideration.  WesBanco agrees to pay to Employee the lump sum
Change in Control Payment in the amount of Four Hundred Sixty Thousand Eight
Hundred Twenty-one Dollars ($460,821.00) on December 3, 2012.  Additionally,
WesBanco agrees to pay to Employee in a lump sum the  continuation payments for
the following:  Country Club dues in the amount of Seventeen Thousand Six
Hundred Eighty-five Dollars ($17,685.00); Group Life Insurance Benefits in the
amount of One Thousand Nine Hundred Forty-four Dollars ($1,944.00); Supplemental
Medical Insurance in the amount of Twenty-three Thousand Thirteen Dollars
($23,013.00); Long-Term Disability Benefits in the amount of One Thousand Eight
Hundred Fifty-four Dollars ($1,854.00); ESOP Benefits in the amount of
Twenty-two Thousand Four Hundred Seventeen Dollars ($22,417.00); and 401(k) Plan
Benefits in the amount of Twenty Thousand Nine Hundred Twenty-nine Dollars
($20,929.00); totaling cumulatively Eighty-seven Thousand Eight Hundred
Forty-two Dollars ($87,842.00).  WesBanco agrees to pay to Employee in a lump
sum the first twenty-four (24) months of this thirty-six (36) month period,
which will be in the amount of Fifty-eight Thousand Five Hundred Sixty-one
Dollars and Twenty Cents ($58,561.20) on December 3, 2012 in accordance with the
“Short-Term Deferral Exemption” of Section 409A of the Internal Revenue
Code.  Thereafter, WesBanco agrees to pay to Employee in twelve (12) monthly
installments in months twenty-five (25) through thirty-six (36) after December
3, 2012, the monthly payment of Two Thousand Four Hundred Forty Dollars and Five
Cents ($2,440.05).  The Employee shall also be entitled to such additional
benefits as are set forth on Exhibit A, attached hereto.
3.           Health Care Coverage.  WesBanco and the Employee mutually agree
that the Employee will participate in the Medicare Supplement Medical Insurance
Plan of WesBanco for three (3) years through December 3, 2015 under its Medicare
Supplement Plan.   Spouse of Employee will continue participation in the Medical
Insurance Plan of WesBanco effective December 3, 2012, until eligible to
participate in the Medicare Supplement Plan or December 3, 2015, whichever first
occurs.  WesBanco agrees to pay the Medicare Supplement premiums and the Medical
Insurance premiums for such three (3) year period through December 3, 2015 on a
monthly basis.
4.           SERP.  WesBanco and the Employee mutually agree that the Salary
Continuation Agreement dated March 27, 1998, as amended by First Amendment dated
September 5, 2003, Second Amendment dated December 19, 2008, Third Amendment
dated April 13, 2011, and Fourth Amendment dated September 18, 2012
(collectively referred to as the “SERP Agreement”), will be triggered as a
result of the Employee’s termination of employment effective as of December 3,
2012, and the Employee meeting the requirements for Normal Retirement in
accordance with Section 2.1 of the SERP, and benefits will be paid in accordance
with Sections 2.1.1 and 2.1.2 as herein described.  Employee is entitled to the
vested benefit of one hundred eighty (180) monthly payments at the rate of
Seventy-two Thousand Ninety Dollars ($72,090.00) per annum or Six Thousand Seven
Dollars and Fifty Cents ($6,007.50).  The payments will begin in the seventh
(7th) month after the date of termination.  Employee will receive a lump sum
payment totaling the first seven (7) months, in the amount of Forty-two Thousand
Fifty-two Dollars and Fifty Cents ($42,052.50), in the seventh (7th) month
following the Merger.  Thereafter, Employee will receive monthly payments in the
amount of Six Thousand Seven Dollars and Fifty Cents ($6,007.50) for one hundred
seventy-three (173) months.
5.           Other Benefits.  The Post-Retirement Life Insurance Benefit
provided by Fidelity will be terminated as of the effective date of the Merger
but the Employee will retain his vested benefit in the amount of Four Hundred
Thousand Dollars ($400,000.00) as a death benefit.  The vested benefit will
remain in place pursuant to a BOLI Split Dollar Agreement and will be paid at
the death of the Employee.  The Employee further acknowledges that he has been
provided with such information as he deems necessary to determine his rights, if
any, under WesBanco’s various employee benefit plans and policies.  The Employee
further acknowledges that he is not entitled to any other severance benefits
under applicable benefit programs, plans or policies.
6.           Release of Claims.  In consideration of the foregoing, the Employee
hereby agrees to release and waive any and all claims or demands (whether known
or unknown) which currently exist, arising from Employee’s separation from
employment, including, but not limited to, all matters in law, in equity, in
contract (oral or written, express or implied), or in tort, (excluding Workers’
Compensation and any claim for employee benefits to which Employee is entitled
as of the last day of Employee’s active employment under the express terms of
the employee benefit plan) against WesBanco, any of its parents, subsidiaries,
and affiliates or predecessors in interest and any employee benefit plan
sponsored by any of them, and the officers, employees, directors, shareholders,
fiduciaries and agents of any of them, along with the successors, assigns and
heirs of any of the foregoing persons or entities (collectively referred to as
the “Releasees”) arising from Employee’s voluntary separation from
employment.  It is specifically understood and agreed between the Employee and
WesBanco that this release and waiver includes any rights or claims to which the
Employee may have been entitled under the Fair Labor Standards Act of 1938; the
Civil Rights Act of 1866; Equal Pay Act of 1963; Title VII of the Civil Rights
Act of 1964, as amended; the Age Discrimination in Employment Act of 1967, as
amended; the Employee Retirement Income Security Act of 1974; Title 47 of the
Pennsylvania Statutes, specifically Chapter 17; Chapter 21 of the West Virginia
Code; W.Va. Code § 5-11, et seq.; the Rehabilitation Act of 1973; the Civil
Rights Act of 1991; the Vietnam Era Veterans Readjustment Assistance Act of
1974; the Older Worker Benefit Protection Act; the Americans with Disabilities
Act, and all other federal, state and local law claims, whether statutory or
common law, including, but not limited to, those under the laws of the States of
West Virginia and Pennsylvania, including, but not limited to, the West Virginia
Human Rights Act, W.Va. Code § 5-11-1, et seq., and the Pennsylvania Human
Relations Act.
However, the parties acknowledge that the Employee is not waiving any rights or
claims that may arise after this Agreement is executed; provided, however, that
the Employee shall be precluded from recovering for the future effects of
discrimination or other actions or inactions which occurred or should have
occurred prior to this Agreement.  Additionally, the Employee waives and
releases any right he may have to recover any damages resulting from any action
or suit instituted on his behalf by the Equal Employment Opportunity Commission,
the West Virginia Human Rights Commission, or other fair employment practices
agencies.
7.           Employee’s Rights.  The Employee specifically acknowledges that on
the
23rd day of November, 2012, officials of WesBanco presented him with this
Agreement, thereby informing him of the amounts to which he was entitled upon
separation from his employment and explained to him that, in addition to those
amounts, WesBanco would provide the consideration stated herein if, and only if,
the Employee (i) executes this Agreement and releases and waives any and all
claims he might have against the Releasee as defined herein; (ii) does not
revoke this Agreement, as described below; and (iii) otherwise strictly abides
by the terms of this Agreement.  The Employee further acknowledges that he has
been advised by WesBanco that he (i) has the right to consult an attorney of his
own choice; (ii) has a minimum of twenty-one (21) days to consider this document
before signing it; and (iii) has seven (7) days after he signs this Agreement
within which to revoke it, and that this Agreement shall not become effective or
enforceable until seven days following the date of the Employee’s signature.
The toll free telephone number of the West Virginia State Bar’s Lawyer
Information Referral Service is 1-800-642-3617.  The toll free telephone number
of the Pennsylvania Bar Lawyer Referral Service is 1-800-692-7375.
The Employee specifically recognizes that, by signing this Agreement, he is
waiving any rights to receive any remedial or monetary relief, including without
limitation, back pay, front pay, emotional distress damages, reinstatement,
damages for injury to reputation, pain and suffering or loss of future income,
or punitive damages as a consequence of any charge or complaint filed with the
Equal Employment Opportunity Commission, the West Virginia Human Rights
Commission, the Pennsylvania Human Relations Commission, or any similar state or
federal agency.
Excluded from this Separation Agreement and Release and Waiver of Claims are
my claims which cannot be waived by law, including but not limited to the right
to file a charge with or participate in an investigation conducted by certain
government agencies.  I do, however, waive my right to any monetary recovery
should any agency pursue any claims on my behalf.  I represent and warrant that
I have not filed any complaint, charge, or lawsuit against WesBanco with any
governmental agency and/or any court.
In addition, I agree never to sue WesBanco in any forum for any claim covered by
the above release and waiver language, except that I may bring a claim under the
ADEA to challenge this Separation Agreement and Release and Waiver of
Claims.  If I violate this Separation Agreement and Release and Waiver of Claims
by suing WesBanco, other than under ADEA, I shall be liable to WesBanco for its
reasonable attorney’s fees and other litigation costs and expenses incurred in
defending against such a suit.
8.           No Admission of Liability.  The parties agree that this Agreement
and the offer to enter into this Agreement are not, and shall not be construed
in any way as, or deemed to be, an admission by WesBanco or any of the Releasees
of any act of wrongdoing or admission of liability or responsibility at any time
or in any manner whatsoever.  The parties further agree that this Agreement may
not be used in any action between the Employee and WesBanco or any of the
Releasees, other than for the enforcement of this Agreement or as evidence of a
waiver by the Employee.
9.           Program Not to Benefit Others.  The parties acknowledge that the
Employee’s right to the separation pay settlement described herein shall be
determined exclusively under the provisions stated herein, and this Agreement is
not intended to, and does not, create rights for the benefit of any other
employee or person.
            10.         Business Planning.  Employee recognizes that, as a
matter of business planning, WesBanco routinely reviews and evaluates various
proposals for changes in compensation, retirement, and severance programs, as
well as proposals for special exit incentive programs.  Employee further
recognizes that some of the proposals, if adopted and finally implemented, might
be more advantageous or less advantageous than the Agreement presently being
offered to Employee.  Unless and until such changes are formally announced by
WesBanco, no one is authorized to give assurances that such changes will or will
not occur.  Employee understands that WesBanco may adopt new or modified
Agreements in the future that, depending on his individual circumstances, may be
more or less advantageous to Employee than the benefit provided under this
Agreement.  Employee should not expect or assume that any such new or modified
Agreement or benefits will be extended on a retroactive basis if Employee leaves
employment pursuant to this Agreement. 
11.           Final and Binding Agreement.  The Employee agrees and recognizes
that this Agreement is final and binding when signed by the Employee, subject
only to the Employee’s revocation right as described in Paragraph 7 above.
12.           Non-Disparagement.  The Employee agrees not to make any
disparaging or negative remarks, either orally or in writing, regarding WesBanco
or any other Releasee concerning acts occurring before the signing of this
Agreement or relating to this Agreement and
the matters alleged therein.  The Employee further agrees to direct his agents,
attorneys, or any other person acting on his behalf to refrain from making such
comments.

13.           Remedies.  In the event of a breach or threatened breach of all or
part of Paragraph 11 of this Agreement, the Employee agrees that WesBanco shall
be entitled to injunctive relief and all other remedies available at law or in
equity in a court of competent jurisdiction to remedy any such breach or
threatened breach.  The Employee hereby acknowledges that damages alone would be
inadequate and insufficient as a remedy for any such breach or threatened
breach.  The Employee further agrees that the covenants contained in Paragraph
11 and the remedies contained in this Paragraph 13, shall survive the
termination of this Agreement.
14.           References.  If any inquiry about the Employee is made to WesBanco
as a reference for future employment or for other purposes, WesBanco agrees that
it shall state that it will provide the Employee’s dates of employment, job
titles and job descriptions, in accordance with WesBanco’s existing personnel
policies.  Further, WesBanco, including its respective officers, directors,
agents, servants, or employees or any of their successors or assigns, shall not
make any disparaging or negative remarks, either orally or in writing, regarding
the Employee concerning any acts which occurred before the signing of this
Agreement or relating to this Agreement.  The Employee agrees to direct all
inquiries concerning his employment and the separation thereof to the Director
of Human Resources at WesBanco.
15.           Unemployment Compensation.  As additional consideration for this
Agreement, WesBanco agrees that it will not contest any claim filed by the
Employee for unemployment compensation with respect to the Employee’s separation
from employment described herein.
16.           Voluntary Agreement.  The Employee expressly warrants and
represents to WesBanco as part of the consideration expressed herein that,
before executing this Agreement, he has fully informed himself of its terms,
contents, and conditions, and represents that in making this settlement he has
had the opportunity to obtain the benefit of the advice of counsel of his
choosing and no promise or representation of any kind or character has been made
to him by WesBanco, or by anyone acting on their behalf, except as is expressly
stated in this Agreement.  The Employee acknowledges that he has relied solely
and completely upon his own judgment and, if he has so elected, the advice of
counsel and other advisors in making this settlement, and that he fully and
completely understands both the terms of the settlement and the release; that he
fully understands it is a full, complete and final release, and that the payment
and other consideration set forth in this Agreement are all the consideration to
be conferred upon him in accordance with the parties’ agreement regarding the
settlement of the matters described herein.  The Employee further represents
that he has read this Agreement in its entirety and that he understands all of
its terms and enters into and signs this Agreement knowingly and voluntarily,
with full knowledge of its significance, and not as a result of any threat,
intimidation, or coercion on the part of any person or entity.
17.           Counterparts.  This Agreement shall be executed in two
counterparts, each of which shall be deemed an original and together shall
constitute one and the same document, with one counterpart being delivered to
each party.
18.           Entire Agreement.  This Agreement supersedes all other oral and
written agreements between the parties hereto as to the matters herein except
for the Consulting Agreement and Non-Competition Agreement, and contains all of
the covenants and agreements between the parties with respect to the employment
of the Employee by WesBanco, the separation thereof, and the matters provided
herein.  The Employee acknowledges that, in executing this Agreement, he has not
relied on any representation or statement not set forth herein.  This Agreement
may not be modified except in writing, signed by the Employee and
WesBanco.  This Agreement shall be binding on all of the Employee’s heirs,
representatives, successors, and assigns.  The Employee shall not assign any
rights or obligations under this Agreement, without the written consent of
WesBanco.  The Employee further represents that he has read this Agreement in
its entirety and that he understands all of its terms and enters into and signs
this Agreement knowingly and voluntarily, with full knowledge of its
significance, and not as a result of any threat, intimidation or coercion on the
part of WesBanco or any Releasee.
19.           Law Governing Agreement.  This Agreement shall be governed by and
construed in accordance with the laws of the State of West Virginia, excepting
such State’s choice of law provisions, and except as otherwise preempted by the
Employee Retirement Income Security Act of 1974 or other applicable federal law.
20.           Waiver of Breach Not Deemed Continuing.  The waiver of or by any
party of a breach or violation of any provision of this Agreement shall not
operate or be construed as a waiver of any subsequent breach or violation.
21.           Construction and Severability.  The parties agree that, in all
cases, the language of this Agreement shall be construed as a whole, according
to its fair meaning, and not strictly for or against either of the
parties.  Furthermore, in the event that one or more of the provisions contained
in this Agreement shall, for any reason, be held to be invalid, illegal or
unenforceable in any respect, WesBanco shall have the option to enforce the
remainder of this Agreement or to cancel it.
22.           Disclosure of Employment Information.  Upon execution of an
authorization for the release of information concerning the Employee’s
employment to any prospective employer, WesBanco will disclose the Employee’s
dates of employment, including hire date and separation
date; positions; and duties.  No other employment information will be provided
to any prospective employer.
23.           Return of Bank’s Property.  Employee avers that he has previously
returned and delivered to WesBanco all of Bank’s property in the Employee’s
possession or control.
24.           Confidentiality.  You understand and agree that even after your
separation from employment, you are required to maintain the confidentiality of
all proprietary information and
knowledge acquired by you during your employment with Bank, which belongs to
Bank or its customers, and which has not been published, disseminated, or
otherwise become a matter of general public knowledge.  You agree that you will
not directly or indirectly solicit known former customers of Bank.  You agree
that you will not disclose or make use of such information,
whether with respect to Bank’s or its customers’ business, operations, finances,
customers, employees or otherwise, and whether in written form or committed to
memory.
25.           Transition.  Employee will make every effort to ensure a smooth
transition, and agrees to cooperate with WesBanco and to provide all necessary
information regarding the status of operations, the location of relevant
materials, and any other relevant information related to Employee’s
responsibilities with Bank of which WesBanco should be aware or which WesBanco
may request, now or at any later time.
26.           Employee Cooperation.  As a free and voluntary act, Employee also
further agrees after Employee’s separation to cooperate at WesBanco’s expense
with any investigations or lawsuits involving WesBanco on matters where Employee
had specific knowledge or responsibility.  The Employee will be reimbursed at a
rate equal to his final base salary computed on an hourly basis.  Employee will
make himself available at WesBanco’s expense for any litigation, including
specifically, but not exclusively, preparation for depositions and
trial.  Employee will not receive reimbursement for time spent testifying in
depositions or trial.
Employee will not assist or provide information in any litigation against
WesBanco except as required under law or formal legal process after timely
notice is provided to WesBanco to allow
WesBanco to take legal action with respect to the request for information or
assistance.  Nothing in this Agreement shall restrict or preclude Employee from,
or otherwise influence Employee in testifying fully and truthfully in legal or
administrative proceedings against WesBanco, as required by law or formal legal
process.
27.           Tax Liability.  Employee is exclusively liable for the payment of
any federal, state, city, or other taxes that may be due as a result of the
separation payment received by Employee; provided, however, that WesBanco shall
pay all federal, state and local amounts withheld from payments to Employee and
all of their employment taxes at the time normally paid by WesBanco on
Employee’s salary in connection with the consideration payable to Employee
pursuant to this Agreement.  Except for the foregoing obligation of WesBanco
hereunder, Employee shall indemnify, hold harmless, and unconditionally release
WesBanco from any payment of taxes or penalties, if any, that may be required of
Employee as a result of any consideration paid by WesBanco to Employee pursuant
to this Agreement.
28.           Headings.  Headings are inserted for convenience only and shall
not control or affect the meaning or construction of any provision of this
Agreement.
29.           Termination or Modification of Benefits.  The Employee understands
and agrees that nothing in this Agreement shall affect WesBanco’s reserved right
to terminate or amend in whole or in part, in any manner whatsoever and with
respect to the Employee or any other active or former employee or any group
thereof, any employee benefit plan which is presently or which may be offered to
WesBanco’s employees.


IN WITNESS WHEREOF, each of the parties hereto has executed this SEPARATION
AGREEMENT AND RELEASE AND WAIVER OF CLAIMS as of the day and year first written
above.
Executed this 26th day of November, 2012.


FIDELITY BANCORP, INC.




By /s/ Richard Barron
Its Secretary


(SEAL)


ATTEST:
/s/ Kristen Suchy




FIDELITY BANK, PaSB




By /s/ Richard Barron
Its Secretary


(SEAL)


ATTEST:
/s/ Kristen Suchy


                    /s/ Richard G. Spencer
RICHARD G. SPENCER




WESBANCO, INC., a West Virginia
corporation


By /s/ Paul M. Limbert
Its President


(SEAL)


ATTEST:
/s/ Linda M. Woodfin




STATE OF Pennsylvania,
COUNTY OF Allegheny, TO-WIT:


The foregoing instrument was acknowledged before me this 26th day of November,
2012, by Richard Barron, Secretary of FIDELITY BANCORP, INC., on behalf of the
corporation.


                          /s/ Linda M. Yon
Notary Public


My commission expires:
6/21/2016
 
 
 
STATE OF Pennsylvania,
COUNTY OF Allegheny, TO-WIT:


The foregoing instrument was acknowledged before me this 26th day of November,
2012, by Richard Barron, Secretary of FIDELITY BANCORP, INC., on behalf of the
corporation.


                          /s/ Linda M. Yon
Notary Public


My commission expires:
6/21/2016



STATE OF Pennsylvania,


COUNTY OF Allegheny, TO-WIT:


I, Linda M. Yon, a notary public in and for said State do certify that RICHARD
G. SPENCER, whose name is signed to the writing annexed hereto, bearing the date
of  26th day of November, 2012, has this day acknowledged the same before me in
my said county.
 
                                        /s/ Linda M. Yon
Notary Public


My commission expires:
6/21/2016






STATE OF West Virginia,
COUNTY OF Ohio, TO-WIT:


The foregoing instrument was acknowledged before me this 28th day of November,
2012, by Paul M. Limbert, President of WESBANCO, INC., a West Virginia
corporation, on behalf of the corporation.


                           /s/ Linda M. Woodfin  
Notary Public


My commission expires:


June 9, 2013
 
 

